DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-25-21.
Claims 1, 4, 34 and 37 are amended.
Claims 2, 5-15, 21-28, 35, 41-52 are canceled.
Claim 53 is added.
Examiner’s Notes: Claim 3 is depended on claim 2, since claim 2 has been canceled, claim 3 should be depended on claim 1; and examiner believes which just a typographic error.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to correct a typographic error (see Examiner’s Notes above) for allowing the case.
For Claim 3:
3. (Currently Amended 1, wherein the PAEK polymers are selected from the group consisting of: poly (ether ketone) ("PEK"), poly (ether ether ketone) ("PEEK"), poly (ether ketone ketone) 

Allowable Subject Matter	
Claims 1, 3-4, 16-20, 29-34, 36-40 and 53 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 3, 16-20, 29-34, 36, 39-40 and 53 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
An integrated electrically conductive surfacing material comprising: (a) a stiffening layer; (b) a curable resin layer comprising one or more multifunctional epoxy thermoset resins and a curing agent; (c) a conductive layer between the stiffening layer and the curable resin layer; and (d) a nonwoven layer laminated to the curable resin layer, wherein the stiffening layer (a) and the nonwoven layer (d) are outermost layers and the exposed surfaces of the outermost layers are substantially tack-free at room temperature (20°C to 25°C), and wherein the stiffening layer is a nonporous thermoplastic layer comprising one or more polyaryletherketone (PAEK) polymers.

(a) a stiffening layer; (b) a curable resin layer comprising one or more thermoset resins and a curing agent; (c) a conductive layer between the stiffening layer and the curable resin layer; and (d) a nonwoven layer laminated to the curable resin layer, wherein the stiffening layer (a) and the nonwoven layer (d) are outermost layers and the exposed surfaces of the outermost layers are substantially tack-free at room temperature of 20°C to 25°C, and wherein the stiffening layer is a nonporous thermoplastic layer having the following properties: a tensile modulus of from about 640 MPa (or 93 ksi) to about 2.1 GPa (or 305 ksi), as measured by ASTM D-882; a tensile strength at yield of from about 27 MPa (or 4 ksi) to about 76 MPa (or 11 ksi), as measured by ASTM D-882, a tensile strength at break of from about 41 MPa (or 5.9 ksi) to about 110 MPa (or 16 ksi) , as measured by ASTM D-882; and an elongation at yield or break of from about 4% to about 10%, as measured by ASTM D-882, all properties being determined at about 23°C.
Claims 37-38 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 37 in combination as claimed, including:
a composite substrate comprising reinforcement fibers impregnated with a curable matrix resin; and an integrated electrically conductive surfacing material comprising (a) a nonporous thermoplastic layer that functions as a stiffening layer; (b) a curable resin layer comprising one or more thermoset resins and a curing agent; (c) a conductive layer between the nonporous thermoplastic layer and the curable resin layer; and (d) a nonwoven layer laminated to the curable resin layer, wherein the nonporous thermoplastic layer (a) and the nonwoven layer (d) are outermost layers, and the exposed surfaces of the outermost layers are substantially tack-free at a temperature in the range of 20°C to 25°C, and wherein the electrically conductive surfacing material is laminated to a surface of the composite substrate such that the nonporous thermoplastic layer (a) is in contact with the composite substrate.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 4, 37 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848